Citation Nr: 0115773	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  96-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant (veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for skin cancer.  
The Nashville, Tennessee RO currently has jurisdiction over 
the claim.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to the claim on appeal.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The veteran contends that his skin disorder, which includes 
basal cell carcinoma, squamous cell carcinoma and actinic 
keratosis, stems from his excessive exposure to the sun in 
service.  According to his statements and testimony of 
record, he spent two years working year-round as a lifeguard 
and pool worker in a glass-enclosed swimming pool in 
Portsmouth, Virginia.  He calculates spending a total of 
3,320 hours being exposed to ultraviolet rays clothed only in 
bathing trunks.  He recalls sunburn in service, but does not 
remember any specifics of those incidents.  He denies any 
significant post-service history of sun exposure.  A January 
1995 statement from Paul Espy, M.D., his physician since July 
1972, provides opinion that his in-service sun exposure 
"contributed" to the development of his squamous cell 
carcinoma, basal cell carcinoma and actinic keratosis.  Toivo 
E. Rist, M.D., provided a similar opinion in April 1998.

The Board is of the opinion that, prior to any further 
adjudication, the RO should attempt to obtain complete 
medical records from Dr. Espy since 1972.  The RO should also 
attempt to obtain all clinical records of the veteran's 
treatment by Dr. Rist.  Thereafter, the RO should schedule 
the veteran for VA examination in order to determine the 
probable etiology of his skin disorders.  The RO should also 
determine whether any additional development is warranted 
under the VCAA.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
provide the name(s), location(s) and 
approximate date(s) of his private and VA 
treatment for his skin disorder(s) since his 
discharge from service.  The RO should then 
take the necessary steps to obtain these 
treatment records, to include complete medical 
records from Drs. Espy and Rist.

2.  The veteran is hereby advised to submit to 
the RO all relevant evidence in his possession 
or that he can obtain.  He is also advised that 
he may submit additional lay, medical or 
treatise information in support of his claim, 
to include information regarding his history of 
sun exposure and/or the etiology of skin 
disorders.

3.  The veteran should then be afforded an 
appropriate VA examination to determine the 
nature and probable etiology of his skin 
disorder(s).  The claims folder, including any 
additional treatment records associated with 
the file, must be available for review by the 
examiner prior to evaluating the veteran.  The 
examiner should express an opinion to the 
following questions: 1) What are the diagnoses 
of the veteran's skin disorders; and (2) 
Whether it is least as likely as not that any 
of the skin disorders was caused by the 
veteran's sun exposure in service or otherwise 
related to service?  The examiner should 
explain the rationale for any opinion 
expressed.

4.  The veteran is hereby advised that, when a 
claimant fails to report for a scheduled VA 
examination without good cause, VA must rate an 
original claim based upon the evidence of 
record, and deny a reopened or other original 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with 
and satisfied.

6.  Following completion of the requested 
additional development of the record and after 
ensuring full compliance with the VCAA, the RO 
should again consider the veteran's claim for 
service connection for skin cancer.  If any 
action taken remains adverse to the veteran, he 
and his accredited representative should be 
furnished with a supplemental statement of the 
case concerning those issues and they should be 
given an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




